                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 1 of 16

  AO 241                                                                                                                            Page 1
(Rev. 01/15)




                                     Petition for Relief From a Conviction or Sentence
                                                By a Person in State Custody
                                    (Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)


                                                                Instructions

 1.            To use this form, you must be a person who is currently serving a sentence under a judgment against you in a state
               court. You are asking for relief from the conviction or the sentence. This form is your petition for relief.

 2.            You may also use this form to challenge a state judgment that imposed a sentence to be served in the future, but
               you must fill in the name of the state where the judgment was entered. If you want to challenge a federal judgment
               that imposed a sentence to be served in the future, you should file a motion under 28 U.S.C. § 2255 in the federal
               court that entered the judgment.

 3.            Make sure the form is typed or neatly written.

 4.            You must tell the truth and sign the form. If you make a false statement of a material fact, you may be
               prosecuted for perjury.

 5.            Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do
               not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit a
               brief or arguments, you must submit them in a separate memorandum.

 6.            You must pay a fee of $5. If the fee is paid, your petition will be filed. If you cannot pay the fee, you may ask to
               proceed in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you
               must submit a certificate signed by an officer at the institution where you are confined showing the amount of
               money that the institution is holding for you. If your account exceeds $                 , you must pay the filing fee.

 7.            In this petition, you may challenge the judgment entered by only one court. If you want to challenge a judgment
               entered by a different court (either in the same state or in different states), you must file a separate petition.

 8.            When you have completed the form, send the original and              copies to the Clerk of the United States District
               Court at this address:
                                       Clerk, United States
                                                Clerk,      District
                                                       United States Court
                                                                     Districtfor the District
                                                                               Court for      of Massachusetts
                                                          1 Courthouse
                                                               Address Way, Suite 2300
                                                                Boston,
                                                         City, State Zip MA
                                                                         Code02210

               If you want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the court
               to file-stamp it and return it to you.

 9.            CAUTION: You must include in this petition all the grounds for relief from the conviction or sentence that
               you challenge. And you must state the facts that support each ground. If you fail to set forth all the grounds
               in this petition, you may be barred from presenting additional grounds at a later date.

 10.           CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
               should request the appointment of counsel.
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 2 of 16

  AO 241                                                                                                                                    Page 2
(Rev. 01/15)

                                       PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                     HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 United States District Court                                                 District: Massachusetts

 Name (under which you were convicted):                                                                        Docket or Case No.:

Etnid R. Lopez
PlaceNorfolk
MCI   of Confinement :                                                                        Prisoner No.:

                                                                                            W105048
 Petitioner (include the name under which you were convicted)                 Respondent (authorized person having custody of petitioner)
                          Etnid R. Lopez                                           Nelson Alves, Superintendent MCI Norfolk
                                                                        v.



 The Attorney General of the State of:Massachusetts



                                                                     PETITION



 1.            (a) Name and location of court that entered the judgment of conviction you are challenging:

          Bristol Superior Court, Fall River Superior Courthouse, 186 South Main Street, Fall River, MA 02720




               (b) Criminal docket or case number (if you know):             1073CR01132
 2.            (a) Date of the judgment of conviction (if you know): 08/13/2014

               (b) Date of sentencing:       08/14/14
 3.            Length of sentence:       Life with the possibility of parole after 15 years (juvenile homicide sentence)

 4.            In this case, were you convicted on more than one count or of more than one crime?              ’    Yes        ✔
                                                                                                                               ’    No

 5.            Identify all crimes of which you were convicted and sentenced in this case: First degree murder




 6.            (a) What was your plea? (Check one)
                                         ✔
                                         ’    (1)       Not guilty            ’    (3)        Nolo contendere (no contest)

                                         ’ (2)          Guilty                ’    (4)        Insanity plea
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 3 of 16

  AO 241                                                                                                                            Page 3
(Rev. 01/15)

               (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

               you plead guilty to and what did you plead not guilty to? N/A




               (c) If you went to trial, what kind of trial did you have? (Check one)
                             ✔
                             ’ Jury     ’ Judge only

 7.            Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                             ’ Yes      ✔ No
                                        ’

 8.            Did you appeal from the judgment of conviction?
                             ✔
                             ’ Yes      ’ No

 9.            If you did appeal, answer the following:

               (a) Name of court:      Massachusetts Supreme Judicial Court
               (b) Docket or case number (if you know):          SJC-12007
               (c) Result:              Judgment of conviction affirmed
               (d) Date of result (if you know):     08/20/2020
               (e) Citation to the case (if you know):            485 Mass. 471, 151 N.E. 3d 367 (2020)

               (f) Grounds raised:    I. A motion judge erroneously denied a motion to suppress petitioner's statements in

                police custody where statements were involuntary and their admission violated his state and federal

                constitutional rights. II. Text messages were insufficiently attributable to petitioner and improperly

                admitted. III. Co-venturer's statements were improperly admitted under joint venture exception to the

                hearsay rule. IV. Trial judge erred in failing to instruct jury on involuntary manslaughter.

                (Direct appeal issues)



               (g) Did you seek further review by a higher state court?            ’ Yes   ✔
                                                                                           ’    No

                        If yes, answer the following:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Result:



                        (4) Date of result (if you know):
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 4 of 16

  AO 241                                                                                                                         Page 4
(Rev. 01/15)

                        (5) Citation to the case (if you know):

                        (6) Grounds raised:




               (h) Did you file a petition for certiorari in the United States Supreme Court?           ’    Yes       ✔
                                                                                                                       ’    No

                        If yes, answer the following:

                        (1) Docket or case number (if you know):

                        (2) Result:



                        (3) Date of result (if you know):

                        (4) Citation to the case (if you know):

 10.           Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

               concerning this judgment of conviction in any state court?               ✔ Yes
                                                                                        ’               ’    No

 11.           If your answer to Question 10 was "Yes," give the following information:

               (a)      (1) Name of court:      Massachusetts Supreme Judicial Court transferred to Bristol Superior Court

                        (2) Docket or case number (if you know):         SJC-12007; Superior Court No. 1073CR01132
                        (3) Date of filing (if you know):         06/30/2017

                        (4) Nature of the proceeding:         Motion for a new trial and for postconviction discovery

                        (5) Grounds raised:    I. Defendant was deprived of new substantial third-party culprit evidence
                              because of trial counsel's failure to investigate new third-party culprit evidence, which was

                              inefffective assistance of counsel. II. Defendant was deprived of exculpatory evidence

                              because of trial counsel's failure to seek defense witness immunity and because of the

                              prosecution's effort to distort fact-finding. III. Defendant sought postconviction discovery of

                              the prosecution's favorable treatment to prosecution witness and statements of a witness

                              interviewed by police that supported his third-party culprit defense.




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                          ’ Yes        ✔ No
                                       ’

                        (7) Result:    Denial of motion for a new trial and for postconviction discovery

                        (8) Date of result (if you know):         07/30/2018
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 5 of 16

  AO 241                                                                                                                   Page 5
(Rev. 01/15)

               (b) If you filed any second petition, application, or motion, give the same information:

                        (1) Name of court:      N/A

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                          ’ Yes        ’ No

                        (7) Result:

                        (8) Date of result (if you know):

               (c) If you filed any third petition, application, or motion, give the same information:

                        (1) Name of court:      N/A

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 6 of 16

  AO 241                                                                                                                           Page 6
(Rev. 01/15)

                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                            ’ Yes      ’ No

                        (7) Result:

                        (8) Date of result (if you know):

               (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

               or motion?

                        (1) First petition:     ✔
                                                ’ Yes          ’    No

                        (2) Second petition:    ’ Yes          ’    No

                        (3) Third petition:     ’ Yes          ’    No

               (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




 12.           For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
               laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
               supporting each ground.

               CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
               state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
               forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

 GROUND ONE: Admitting juvenile's statements obtained by police use of minimization and deception and

ignoring his invocation of his right of silence violated his due process and 4th Amendment constitutional rights.
 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 Police took Petitioner, then seventeen, involuntarily to police station for questioning and told his mother she

 could not go with him. At station, officers minimized the importance of his Miranda rights and repeatedly told him

 he was not in custody and was not a suspect in the murder, using deception and minimization. Fifty-five minutes

 into questioning that had become pointed and accusatory, petitioner invoked his right of silence, saying "I'm

 done." The officers ignored his statement and continued to engage him in questioning. Another fifty minutes and

 the petitioner again told the officers that he was done and wanted a lawyer. The jury saw the video of his

 interview, including his invocation of right of silence. The jury were not given the humane practice instruction.
 (b) If you did not exhaust your state remedies on Ground One, explain why: This ground is exhausted. A motion to

 suppress statements was denied by a motion judge before trial. The ground was argued to and decided by the

 Supreme Judicial Court.
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 7 of 16

  AO 241                                                                                                                             Page 7
(Rev. 01/15)

 (c)           Direct Appeal of Ground One:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ✔ Yes
                                                                                                         ’               ’ No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d) Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                          ’ Yes        ✔ No
                                       ’

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’    Yes        ’ No

               (4) Did you appeal from the denial of your motion or petition?                            ’    Yes        ’ No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’    Yes        ’ No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 8 of 16

  AO 241                                                                                                                             Page 8
(Rev. 01/15)

 (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

 used to exhaust your state remedies on Ground One:




 GROUND TWO:                          Trial counsel's failure to investigate death of third-party culprit, who testifed at prior
 trial, deprived petitioner of new evidence that third party culprit admitted that he had stabbed the murder victim

 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 Jared Garham was present at the stabbing. He led police to the purported murder weapon and testified at 1st of 3
 trials for murder. Before trial of defendant's brother, Garnham was to board a bus in Pittsburgh to return to testify

 at that trial. Instead, at the last moment, he hijacked a girlfriend's car with her infant inside.Before hijacking, she

 heard his statements in response to phone calls that indicated his culpability in murder. After a police chase in
 he invited police to shoot him, Garnham was killed by "suicide by cop". Had trial counsel investigated his death,

 which he knew about from publicity in Massachusetts and from petitioner asking him to investigate, he could have

 located the former girlfriend who provided an affidavit, stating that Garnham told her he had stabbed the victim
 and descrbing his inculpatory statements.

 (b) If you did not exhaust your state remedies on Ground Two, explain why:            This ground is exhausted. A motion for a

 new trial was decided by a Superior Court judge and the propriety of the denial of that motion was argued to and

 decided by the Supreme Judicial Court.



 (c)           Direct Appeal of Ground Two:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ✔
                                                                                                                         ’   No

               (2) If you did not raise this issue in your direct appeal, explain why: It was raised by way of a new trial motion

                which was consolidated and decided with the direct appeal.



 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                          ✔
                          ’ Yes        ’ No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:      Motion for a new trial
               Name and location of the court where the motion or petition was filed: Supreme Judicial Court Boston, which

                transferred the new trial motion to Bristol Superior Court Fall River, MA for determination



               Docket or case number (if you know):      1173CR01132

               Date of the court's decision:    07/30/2018
                      Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 9 of 16

  AO 241                                                                                                                       Page 9
(Rev. 01/15)

               Result (attach a copy of the court's opinion or order, if available):   New trial motion denied. Decision

                attached.


               (3) Did you receive a hearing on your motion or petition?                                 ’   Yes       ✔ No
                                                                                                                       ’

               (4) Did you appeal from the denial of your motion or petition?                            ✔ Yes
                                                                                                         ’             ’ No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ✔ Yes
                                                                                                         ’             ’ No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed: Supreme Judicial Court and Bristol Superior

                Court
               Docket or case number (if you know):       SJC-12007
               Date of the court's decision:     08/20/2020
               Result (attach a copy of the court's opinion or order, if available):   Denial of new trial motion affirmed

                SJC decision attached


               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

                N/A




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Two : N/A




 GROUND THREE:                      Erroneous admission of out-of-court statements by alleged joint venturer as exception

  to hearsay rule prejudiced him and their improper admission violated his constitutional confrontation rights.
 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 Petitioner objected to witness's testimony on two out-of-court statements made by petitioner's alleged coventurer.

 The judge ruled that a joint venture was shown by a preponderance of the evidence to exist. One statement was

 "is that him" made by coventurer to petitioner as petitioner cahsed victim. The other statement was made by co-

 venturer to petitioner and was "did you get him". There was inadequate evidence that the statements were made

 by the alleged coventurer. A joint venture to commit the charged offense to murder had not been shown, even if a

 joint venture to beat the victim had been shown. The second admitted statement was not shown to be in

 furtherance of the joint venture. The statements did not qualify under the joint venture hearsay exception.
                    Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 10 of 16

   AO 241                                                                                                                            Page 10
(Rev. 01/15)

 (b) If you did not exhaust your state remedies on Ground Three, explain why:             This ground is exhausted and was

 raised and decided by the SJC on direct appeal.




 (c)           Direct Appeal of Ground Three:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ✔
                                                                                                         ’    Yes        ’ No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                          ’ Yes        ✔
                                       ’       No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’    Yes        ’ No

               (4) Did you appeal from the denial of your motion or petition?                            ’    Yes        ’ No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’    Yes        ’ No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):     Attached
                    Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 11 of 16

  AO 241                                                                                                                             Page 11
(Rev. 01/15)

               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Three:




 GROUND FOUR: N/A



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground Four, explain why:




 (c)           Direct Appeal of Ground Four:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ’ No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                          ’ Yes        ’ No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:
                    Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 12 of 16

  AO 241                                                                                                                      Page 12
(Rev. 01/15)

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’   Yes       ’ No

               (4) Did you appeal from the denial of your motion or petition?                            ’   Yes       ’ No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’   Yes       ’ No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Four:
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 13 of 16

  AO 241                                                                                                                           Page 13
(Rev. 01/15)

 13.           Please answer these additional questions about the petition you are filing:

               (a)       Have all grounds for relief that you have raised in this petition been presented to the highest state court

                         having jurisdiction?    ✔
                                                 ’ Yes          ’     No

                         If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                         presenting them:




               (b)       Is there any ground in this petition that has not been presented in some state or federal court? If so, which

                         ground or grounds have not been presented, and state your reasons for not presenting them:

                           No




 14.           Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

               that you challenge in this petition?       ’     Yes        ✔
                                                                           ’ No

               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

               raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

               of any court opinion or order, if available.




 15.           Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

               the judgment you are challenging?          ’     Yes        ✔
                                                                           ’ No

               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

               raised.
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 14 of 16

  AO 241                                                                                                                         Page 14
(Rev. 01/15)

 16.           Give the name and address, if you know, of each attorney who represented you in the following stages of the

               judgment you are challenging:

               (a) At preliminary hearing:    Scott P. Curtis (Retired)



               (b) At arraignment and plea:     Scott P. Curtis Ruskin, Florida 33570 (Retired)



               (c) At trial:          J. Drew Segadelli 536 Main Street Falmouth MA 02540


               (d) At sentencing:    Drew Segadelli 536 Main Street Falmouth MA 02540



               (e) On appeal:        Elizabeth Doherty PO Box 9276 Fall River, MA 02720


               (f) In any post-conviction proceeding:        Elizabeth Doherty



               (g) On appeal from any ruling against you in a post-conviction proceeding:     Elizabeth Doherty




 17.           Do you have any future sentence to serve after you complete the sentence for the judgment that you are

               challenging?            ’ Yes        ✔ No
                                                    ’

               (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




               (b) Give the date the other sentence was imposed:

               (c) Give the length of the other sentence:

               (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

               future?                 ’ Yes        ’       No

 18.           TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

               why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

                The petition is timely filed.
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 15 of 16

  AO 241                                                                                                                          Page 15
(Rev. 01/15)




 * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

 part that:

               (1)     A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                       custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                       (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                                of the time for seeking such review;

                       (B)      the date on which the impediment to filing an application created by State action in violation of
                                the Constitution or laws of the United States is removed, if the applicant was prevented from
                                filing by such state action;

                       (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                                if the right has been newly recognized by the Supreme Court and made retroactively applicable to
                                cases on collateral review; or

                       (D)      the date on which the factual predicate of the claim or claims presented could have been
                                discovered through the exercise of due diligence.
                     Case 1:21-cv-11192-NMG Document 1 Filed 07/23/21 Page 16 of 16

  AO 241                                                                                                                         Page 16
(Rev. 01/15)

               (2)     The time during which a properly filed application for State post-conviction or other collateral review with
                       respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
                       under this subsection.

 Therefore, petitioner asks that the Court grant the following relief:    immediate release from confinement and custody

 of the Commonwealth of Massachusetts.


 or any other relief to which petitioner may be entitled.




                                                          /s/ Elizabeth Doherty BBO #549334 PO Box 9276 Fall River MA02720 (508) 6
                                                                           Signature of Attorney (if any)




 I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

 Writ of Habeas Corpus was placed in the prison mailing system on                                        (month, date, year).




 Executed (signed) on               07/23/2021          (date).




                                                                                /s/ Etnid R. Lopez
                                                                               Signature of Petitioner

 If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 Petitioner's attorney is filing the petition at his direction and on his behalf as his attorney.




      Print                      Save As...                                                                                 Reset
